The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a finding of facts with regard to previous claim amendments.  It is repeated to show examiners position relative to those changes even though some or all of the amendments may no longer be present in the claims. 
With regards to the response filed April 7, 2020, applicant has pointed to paragraph [0026] of the instant specification for at least partial support for the changes made to claims 1 and 12 in that response.  That paragraph of the instant specification has been reproduced below with added emphasis.  
“[0026] With the baseline parameters determined, the process 22 proceeds to block 36 where the boundary thresholds are determined.  In the exemplary embodiment, the boundary threshold are determined using an ELECTRE TRI based multi-criteria sorting process to sort samples being tested to the most relevant category using boundaries and uncertainty parameters defined through laboratory experimentation and system optimization.  With the boundaries determined, the process 22 proceeds to block 38 where the boundary values are stored, such as in memory of a computing system.  In an embodiment, the process 22 also stores the solvent used, the dilution levels and the associated wavelengths where the pharmaceutical compound is reactive.”
The paragraph does not describe how the boundary thresholds are determined from boundaries and uncertainty parameters.  In other words the ELECTRE TRI based multi-criteria sorting process used boundaries and uncertainty parameters defined through laboratory experimentation and system optimization to determine boundary thresholds to sort samples being tested into the most relevant  category.  Since there is no description of how this is done, one of two things appears to be possible: the person of ordinary skill in the art is able to set up the process to provide that functionality or the ELECTRE TRI process did it so that applicant was simply using a functionality already present in the ELECTRE TRI process.  From this paragraph it appears that the ELECTRE TRI based multi-criteria sorting process inherently had the capability and applicant simply used the capability to determine the boundary thresholds based on laboratory data that was not part of the categorizing process.  Thus for examination purposes, examiner will treat the ELECTRE TRI based multi-criteria sorting process as capable of performing the claimed steps based on boundaries and uncertainty parameters determined/defined prior to the implementation of the sorting process on any sample.  
With respect to the claim changes made in the amendment filed 9-2-20, applicant has pointed to paragraph [0057] of the originally filed specification for at least partial support for the changes made to the claims in that response.  That paragraph of the instant specification has been reproduced below with added emphasis.
[0057] In order to enhance the resolution of the ELECTRE TRI sorting algorithm so that similar low quality samples could be identified as such, a five category system (FIG. 7) was tested that included a "CAT-B" (low quality) located between CAT-A and CAT-C. CAT-A was defined in the same manner as for the three category system of FIG. 6, thus had the same boundaries.  CAT-B outer boundaries were defined arbitrarily as having equal width as CAT-A. The uncertainty parameters (Table 8) were held constant relative to the three category system for ease of use.  Result of this increased resolution are shown in FIG. 8 using the same system as with Table 7.
In this paragraph, it is clear that the boundaries were defined arbitrarily rather than based on actual control samples.  However that arbitrary value was based on the value determined for the CAT-A in the three category system.  Thus within the scope of the instant claims is the use of an arbitrary set of boundaries/boundary thresholds based on those determined with a control sample.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon in view of Spencer, Esimone, Bradford and Lennernas (US 2006/0160238) or alternatively Spencer in view of Salmon, Esimone, Bradford and Lennernas.  
In the abstract Salmon teaches detecting substandard pharmaceuticals though spectral finger-printing.  Estimates suggest 30% to 50% of pharmaceuticals sold in global markets are falsified or substandard with low active ingredients or contaminants.  Substandard pharmaceuticals lead to healthcare failures including, antibiotic resistance, increased morbidity and mortality, and loss of confidence in healthcare systems as individuals equate healthcare systems with negative outcomes of low-quality medications.  This subsequently compounds existing challenges to improve global health. Pharmaceutical quality testing methodologies previously developed are aggregated in three categories: Supply-Chain Security (SCS), Laboratory Testing (LT), and Point-of-Care Testing (PoCT).  Of these PoCT methodologies are attractive alternatives as they empower local healthcare providers to assess local drug stocks. These are, however, not widely implemented, as witnessed in field visits, or yield low sensitive and specificity, limiting effectiveness.  Western New England University’s (WNE) Department of Industrial Engineering, in cooperation with the College of Pharmacy is developing a PoCT methodology intended to: 1) be transferable to frontiers of global health, 2) have minimal skill-based barriers to implementation, and 3) have near zero marginal cost of testing.  The developed methodology leverages intrinsic absorbance profiles of pharmaceutical compounds across the visible light spectrum to determine if suspected samples contain anticipated compounds at labeled concentrations, and are free of unexpected substances (impurities).  For this, a discrete set of wavelengths are identified in laboratory conditions.  This spectral “fingerprint” is then replicated in field-tests of suspected pharmaceuticals.  The developed Baseline Spectral Absorbance Profile (B-SAP) procedure guides the user through sample preparation and testing that allocates the sample to one of five categories: 1) expected compound is present at labeled concentration, no obvious impurities; 2) expected compound is present at labeled concentration, evidence of impurities; 3) expected compound is present at non-labeled concentration, no obvious signs of impurities; 4) expected compound is present at nonlabeled concentration, evidence of impurities; and 5) expected compound cannot be detected.  For proof of concept, the investigators used 2% Lidocaine HCL as representative of a compound critical for treatment at the frontiers of global health (ubiquitously available and critical for pain management).  The B-SAP was developed and tested against six samples of random substances with similar visual characteristics developed by a third party.  Four additional samples were included: two of 2% lidocaine HCL, and two of Lidocaine at random concentrations.  Testing results correctly allocated each sample to the correct category.  Future research will develop testing procedure and B-SAPs for compounds critical for treatment of WHO defined seven neglected tropical diseases.  Current research is also developing a low-cost, portable UV-Vis spectrophotometer to enable maximum field implementation of the B-SAP testing procedure.  Salmon does not teach what is involved in the sample pretreatment, how many discrete frequencies are used, what frequency range is covered by the discrete set of wavelengths, a categorization/ranking system with three categories or what type of classification/ranking/sorting routine was used to allocate the sample into the different categories.  
In the abstract Spencer teaches a system to identify substandard pharmaceuticals in a low-resource healthcare setting.  The purpose of this project is to improve standard of care in low resourced healthcare settings by enabling local healthcare providers through access to equipment and procedures required for assessing quality of local drug stocks.  Drug stocks in developing nations are often suspected as being substandard or counterfeit primarily due to a lack of government oversight and/or poor storage conditions.  A substandard pharmaceutical is defined as the wrong pharmaceutical, the correct pharmaceutical at the wrong concentration, or drug containing impurities.  A counterfeit pharmaceutical is defined as a substance that contains no useful active compound, and that is intentionally misrepresented and distributed.  The procedures and equipment developed in this research are intended to be field-tested on drugs that treat infections from soil-transmitted helminths as well as other neglected tropical diseases, including hookworm, schistosomiasis, ascariasis, trichuriasis, lymphatic filariasis, and leprosy.  The system uses ultra-violet (UV) light spectrophotometry as part of a portable benchtop unit that operates at four discrete wavelengths using light-emitting diodes (LEDs) as the source of radiation.  The system requires user-defined input of the pharmaceutical, expected concentration being tested, LEDs coupled with UV photodiodes to perform spectrophotometry, a microcontroller for analysis, and a visual output for displaying results.  The main task of the system is to measure absorbance of a sample at four wavelengths, and compare those results with values expected for the target pharmaceutical at the treatment concentration derived from control samples from a high quality source and laboratory.  To compensate for potential LED spectral variability, the microcontroller is programmed with the ELECTRE TRI sorting algorithm, which allows for thresholds (boundary thresholds) around expected values to minimize chances for false negative and false positive results.  For the device to be effective at the frontiers of global health, it should be resistant to environmental factors, including being water- and drop-resistant while also operating without access to electricity.  Therefore, the spectrophotometry system is comprised of a container produced from clear UV filtering acrylic.  The acrylic was cut using a laser cutter and adhered using TAP Poly-Weld Adhesive.  To prevent ambient light from affecting the absorbance values, the container was painted with black spray paint.  The user inputs the target pharmaceutical into the processor via a pushbutton interface; there are a total of five pushbuttons, which will eventually allow five pharmaceuticals to be tested in one device.  The selection is read through a microcontroller, which is used to control the four UV LEDs at wavelengths of 250, 270, 290, and 340 nm, and the broad range UV/visible light photodiode.  Following amplification, the microcontroller reads the voltage corresponding to the light transmitted through the sample held in a UV cuvette (ultra-micro 8.5 mm).  After processing the voltage signal via the ELECTRE TRI sorting algorithm, the results of the test are displayed to the user via three LEDs: green, yellow, and red.  The system is powered via two 9 V batteries, which are wired in series to produce 18 V.  This voltage is passed through two voltage dividers to create a voltage of 7 V to power the microcontroller, and 15 V to supply a positive rail for a non-inverting op-amp.  The circuit was simulated via to ensure the proper forward voltages were supplied to the four UV LEDs from the digital pins on the microcontroller.  A circuit using visible spectrum LEDs was created to test proof of concept, verify the simulation results, and confirm the photodiode performance.  The ELECTRE TRI sorting algorithm was used to sort a representative pharmaceutical into three categories: no evidence to doubt authenticity or quality, evidence to suggest low quality, and strong evidence to doubt authenticity.  The algorithm was tested on the microcontroller using experimentally determined absorbance data independently obtained for 25 actions pertaining to 2% lidocaine HCl.  The absorbance data for each action were hardcoded into the microcontroller, which was programmed to output the category of the pharmaceutical via an LED (green = authentic, yellow = low quality, red = counterfeit).  Of the 25 actions, 22 were properly sorted to the correct category.  The three substances incorrectly sorted were labeled as counterfeit when factually they were low-quality, thus resulting in zero false-positives.  Additionally, the three incorrectly sorted actions were considerably low quality (contained lidocaine HCl at 25% of the expected concentration), and thus might be considered clinically counterfeit.  Given this insight, the device might be considered to have performed with no false positives or false negatives.  Following completion of subsystem verification testing, a full system integration test of the sorting algorithm and microcontroller, UV LEDs, and photodiode will be completed.  If successful, the prototype system could be deployed in low-resource healthcare settings for field testing through a related research project currently under study.  Spencer does not teach what is involved in the sample pretreatment, more than four discrete frequencies in the discrete set of wavelengths or a structure including a single UV light source and a plurality of filters to produce the discrete set of wavelengths.  
In the paper Esimone used ultraviolet absorption spectroscopy to establish the wavelength of maximum absorbance for pure powder of artesunate and generate the Beer’s plot.  This was validated and used to assay nine brands (X1–X9) of artesunate in the Nigerian drug market.  The abstract and paper introduction teach that resistance to conventional antimalarials triggered off new policies to circumvent the devastating consequences of malaria especially in the trans-Saharan Africa.  The use of artemisinin-based combinations as first line drug in treatment of uncomplicated malaria was then advocated and adopted by the World Health Organization (WHO).  In Nigeria, this new policy has witnessed a surge in the number of circulating brands of such combinations.  Unfortunately, at that point, there were no “on-the-spot” cheap and reliable assay procedures for artesunate-based combinations.  The materials and methods section beginning on page 282 teaches that they obtained a sample of pure artesunate powder (a control) and nine different brands of artesunate (coded/labeled X1–X9).  The brands under study were selected based on frequency of prescription, use and availability in tertiary hospitals and pharmacies located in different regions of Nigeria.  The paragraph bridging the columns of page 283 teaches the preparation of the standard/control solutions of Artesunate at several concentrations from pure artesunate powder.  Exactly 5 ml of a 10 mg% solution was scanned with a UV-Visible spectrophotometer to establish the wavelength of maximum absorption (max).  Then 5 ml of the different dilutions were collected separately and their triplicate absorbance recorded at the established max. From the results obtained, Beer’s plot was generated and the limits of detection and quantitation established using the following relationship: limit of detection (sensitivity) in mg/ml = 10Q/S and limit of quantitation in mg/ml = 3Q/S where, Q is the standard deviation computed from the intercepts on absorbance axis and S is the slope of the individual graphs.  The last full paragraph on page 283 teaches that the in determining the drug content of the different brands, five tablets of each brand were weighed and mean weight calculated.  They were crushed and three different mean weights were weighed out each into a 100 ml volumetric flask containing about 50 ml of simulated intestinal fluid (SIF).  The flasks were agitated for not less than 30 minutes to achieve complete dissolution.  The solution was filtered into new clean dry 100 ml volumetric flasks and made up to volume with fresh SIF.  All the solutions were scanned to check for possible interaction of other constituents present in the tablets.  An appropriate dilution was made and then the absorbance obtained at the lmax for calculation of the drug concentrations.  The same process was repeated five times and average value recorded.  Figures 2-3 show the UV/Visible scan of Artesunate in simulated intestinal fluid (SIF) for the control and the market brands.  Table 2 gives the listed and absolute drug contents of the brands.  The conclusion teaches that the development of simple and cost-effective analytical protocols for artemisinin and its derivatives in both pure form and in dosage form has become very important in the face of increasing supply and demand for this antimalarial agent.  The results obtained from the present study show that UV absorption of artesunate could be employed for the assay of the drug especially in poorly equipped laboratories like those found in most developing countries.  The proposed method is sensitive and reproducible.  
In the paper Bradford teaches a systemic method to identify dangerous drugs, poisons and narcotics by ultraviolet spectrophotometry in a laboratory that is trying to answer the question of "what is it?" when presented with a pill, capsule or other substance of unknown identity or suspected identity.  The last paragraph of page 353 teaches that their purpose was to prepare a set of standard data that could be systematically used in the investigation of a wide variety of materials and present a systematic procedure for the use of the accumulated data.  The first paragraph on page 354 teaches that the solutions used to determine the ultraviolet spectrophotometric data were produced from commercial samples of the highest purity obtainable from retail sources.  The second paragraph on page 354 teaches that solvents were used and that the spectrophotometer recorded the data in the range of 220 to 400 nm.  The third paragraph on page 354 teaches that over this wavelength range, the measurements were carried out at wavelength intervals suited to the slope of the absorbance curve with 1 nm intervals being used a points of maximum absorbance.  The fifth paragraph of page 354 teaches that solutions were prepared by dissolving 25.0 mg of the substance in the indicated solvent to give a 25 ml solution.  This could be changed for slightly soluble substances.  The solution was further diluted to give absorbance readings in the range of 0.100 to 1.00 at the absorption maxima.  The systematic procedure is described starting on page 356.  For the thing being tested there may be reasons to assume a relatively pure material or suspect the presence of a particular substance.  Thus a measured amount of the material is dissolved in a solvent listed in table 1A to 1D to give a definite volume of solution.  The absorbance is determined with the spectrophotometer, the wavelength of maximum absorption is determined and a tentative identification is made by looking at the values in table 1.  This identification is confirmed by measuring the absorbance over the complete wavelength and checking the curve shape against the standard curve.  Quantity may also be estimated from the spectra.  Examiner notes that the absorption maxima cover many different wavelengths of the measured wavelength range.  
In the patent publication Lennernas teaches a method and device for analysis, verification and quality assurance of drugs for injection or infusion.  Paragraph [0039] teaches that the aim of the description is to show the unique individual characteristics of drug profiles obtained by absorption spectrophotometry.  Figure 3 shows the absorption spectra in the ultraviolet wavelength range 190-400 nm for a number of commonly used chemotherapy drugs.  The illustrated spectra are normalized to the maximum absorption level in order to show the differences in the profiles for the different drug solutions.  The profiles show that these drugs have unique profiles that can be clearly separated from each other to identify the type of drug with a high degree of certainty.  For applications where the UV spectral profiles of the used drug solutions are too similar to give certain identification, the wavelength range can be extended to the visible and infrared range or complementary techniques can be used.  The spectra of figure 3 again show maxima at a variety of wavelengths for the different compounds.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to apply the Baseline Spectral Absorbance Profile (B-SAP) procedure described by Salmon on the Spencer device because both are being developed for the same purpose develop testing procedure and B-SAPs for compounds critical for treatment of WHO defined seven neglected tropical diseases and the ELECTRE TRI based multi-criteria sorting process allows for thresholds (boundary thresholds) around expected values to minimize chances for false negative and false positive results that might result from potential LED spectral variability as taught by Spencer.  If a control sample was not used in the development of the B-SAP method of Salmon or the device of Spencer, it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a control such as taught by Esimone to develop the B-SAP method of Salmon or the Spencer device because as shown by Esimone, such a control is known in developing analytical procedures to determine active ingredients in medications in developing countries using UV analysis of samples at at least one wavelength.  It also would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the B-SAP procedure of Salmon into a systematic process such as described by Bradford using dilution of a sample based on an expected compound presence to produce spectra within the measurement intensity range of the spectrophotometer because as taught by Bradford it would allow both the identification of the material present and an estimation of its concentration.  Finally, it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide any appropriate number of discrete wavelength for use in the Salmon B-SAP process in order to distinguish and/or differentiate the compounds potentially measure by the device such as those listed in Bradford and Lennernas because of the need and/or desire to identify/validate their presence in samples as shown by Bradford and Lennernas.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the three classifications of Salmon – 2) expected compound is present at labeled concentration, evidence of impurities; 3) expected compound is present at non-labeled concentration, no obvious signs of impurities and 4) expected compound is present at nonlabeled concentration, evidence of impurities – into a single group with boundaries between the first and fifth categories  because they are grouped together as substandard by Spenser with each posing problems to a patient if used by the patient.  Whether the category is called substandard or low quality is a choice of names and does not provide patentable moment o the claims.  
Claims 1-2 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon in view of Spencer, Esimone, Bradford and Lennernas or alternatively Spencer in view of Salmon, Esimone, Bradford and Lennernas as applied to claims 12-20 above, and further in view of Manning (US 2002/0097402).  Salmon and Spencer do not teach how the control sample was prepared or that it needs to be crushed into a consistent fine powder that is placed into solution with a quantity of a solvent followed by filtering the solution.  
In the patent publication Manning teaches a spectrometer for making measurements in medical diagnostics among other things.  In particular paragraph [0069] teaches that in the process of using the spectrometer to perform the disclosed function of optical subtraction of signals, the two inputs are also out of phase, so that if a suitable comparison source (or sample) can be found, then the difference between the inputs can be nulled.  An example of a suitable standard would be a pharmaceutical tablet which is known to be good.  Such a tablet would be a suitable standard for inspecting other pharmaceutical tablets for quality control reasons.  By using a near infrared probe beam it would be possible to obtain the chemical signature of each tablet, thereby verifying the composition as it passed by on a conveyor-belt or was loaded into containers.  Such quality control would be particularly useful in cases where more than one type of pill was produced at the production facility.  For optical subtraction, the ideal sample would be a pill or tablet of known composition.  When a tablet of equal composition was position in the other beam, the output signal would null.  If a tablet of different composition were placed in the probe beam, a large difference signal would be observed.   
It would have been obvious to one of ordinary skill in the art at the time the application was filed to, as taught by Manning, use a pharmaceutical pill/tablet of known composition as the control/standard/reference sample to develop the spectral fingerprint used for comparison in the method of Salmon or Spencer and prepare it for spectral analysis by a notoriously well-known method including crushing the control sample, dissolving the crushed control sample in a solvent, filtering the thus produced solution of the control sample and diluting it to a desired level as evidenced by Esimone for preparation of pharmaceutical tablets for optical analysis because of the suitability of using a pill/tablet as the control/standard/reference sample as taught by Manning and the known preparation of such materials for optical analysis as evidenced by Esimone.  
The declaration under 37 CFR 1.132 (1.56) filed July 24, 2018 is sufficient to overcome the potential rejection based upon the dissertation of Aliea Afnan by showing that the actual date of publication disqualifies it a prior art.
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive. In response to the amendments the drawing objection has been withdrawn and the obviousness rejections have been modified to respond to the claim changes.  The arguments are moot with respect to the withdrawn drawing objection.  
With respect to the obviousness rejection, the only argument appears to be that the newly added language requiring the categorization into three categories: authentic, counterfeit or low quality with the boundary thresholds for the low quality category being between the other two.   With respect to this Salmon teaches classification of the sample to one of five categories: 1) expected compound is present at labeled concentration, no obvious impurities (authentic); 2) expected compound is present at labeled concentration, evidence of impurities; 3) expected compound is present at non-labeled concentration, no obvious signs of impurities; 4) expected compound is present at nonlabeled concentration, evidence of impurities; and 5) expected compound cannot be detected (counterfeit).  Spencer teaches that a substandard pharmaceutical is defined as the wrong pharmaceutical, the correct pharmaceutical at the wrong concentration, or drug containing impurities.  Spenser also defines a counterfeit pharmaceutical as a substance that contains no useful active compound, and that is intentionally misrepresented and distributed.  From this it is clear to see that recategorizing the second through fourth categories of Salmon into a single substandard/low quality category would have been on obvious modification since all of the substandard classifications can be grouped into a single category as evidenced by Spenser.  Thus the arguments are not persuasive.  
Examiner notes that the following requirement for information has been in most of the office actions from examiner.  The requirement continues to be made because those responsible   for have not properly responded to the requirement.  The information being required appears to be different from that currently of record in the instant application.  If the references that examiner is seeking are already of record, applicant is requested to clearly indicate the reference(s) of record that correspond to the references being requested and an explanation why the title is different from the requested references. Additionally, applicant and/or the assignee of the instant application appear to be the only method that examiner has to obtain the required/requested information.  Thus, if applicant fails to properly respond to the requirement, examiner may hold the next response as non-responsive.  
It has come to the attention of examiner that the following two presentations/posters include one or more of the instant inventors, have a subject that appears to be significantly similar to the claimed subject matter and/or the applied Salmon and/or Spencer references.  
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide copies of each publication which any of the applicants authored or co-authored and which describe the disclosed subject matter of Baseline Spectral Absorbance Profile or Detecting Substandard and False Pharmaceuticals.  
While examiner is looking for all publications of applicant prior to the filing date of the instant application directed to the above subject matter that are not of record, it has come to the attention of examiner that the following two presentations/posters include one or more of the instant inventors, have a subject that appears to be significantly similar to the claimed subject matter and/or the applied Salmon and/or Spencer references.  The dates for the presentation/publication are in a timeframe that constitutes a statutory bar against the claims.  
”Baseline Spectral Absorbance Profile (B-SAP): A Methodology for Detecting Counterfeit Pharmaceuticals in Resource Scarce Settings” Aliea Afnan, Christian M. Salmon, Ronny Priefer, Margaret Salmon. Consortium of Universities for Global Health, Poster Presentation. Boston, MA, 2015
Salmon, C., Salmon, M., Afnan, A., Luc, M., “A Point-of-Care Method for Detecting Substandard and False Pharmaceuticals”, CUGH Global Health Conference, "Mobilizing Research for Global Health", Boston, MA, March 26 - 28, 2015. (poster session and published abstract)
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797